Title: John Graham to Thomas Jefferson, 15 January 1811
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
            Dept of State 15th January 1811.
          
           Having been repeatedly called off since I undertook to make a Copy of the inclosed “Chronological series of Facts relative to Louisiana” for the use of this Dept I could not get it finished until this Moment.
          Having finished it, I hasten to send you the Paper in your own hand writing not doubting that you will prefer it to a Copy taken from it.
          
            With Sentiments of the Highest Respect & Regard I have the Honor to be, Sir, Your Most Obt Sert
            
 John Graham
          
        